Citation Nr: 1732370	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to October 1969 and from October 2003 to July 2004.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in February 2015.  A transcript of that hearing is associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer available to make a decision in the appeal.  In February 2017, the Veteran was sent a letter notifying him of that fact and offering him the chance to have a new hearing before a current member of the Board.  The Veteran replied that he did not wish to appear at another Board hearing, and stated his desire for the Board to consider his case on the evidence of record.  Therefore, a remand for a new hearing is not necessary at this time.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran asserts he has a low back disability as a result of his periods of active service, ACDUTRA, and INACDUTRA.  Specifically, he reports onset of chronic low back pain beginning in 2005 following his deployments to Kuwait in support of Operation Enduring Freedom and New Orleans, Louisiana in support of Joint Task Force (JTF) - Katrina.

Review of the medical evidence of record shows the Veteran was seen at the San Juan VA Medical Center (VAMC) in 2001 and again in 2004 for complete medical evaluations.  The 2001 treatment notes showed the then 52-year-old Veteran was in good health with no abnormalities noted.  The 2004 San Juan VAMC treatment notes were negative for any musculoskeletal symptoms, to include back pain, at that time.

The Veteran's first reports of low back pain were noted in 2005.  The Veteran indicated back pain symptoms on a September 2005 Post-Deployment Health Assessment (PDHA) following his deployment to New Orleans in the wake of Hurricane Katrina; in contrast, previous PDHAs showed the Veteran did not indicate back pain during his deployment.  In May 2006, San Juan VAMC treatment records reflected an impression of L4-5 degenerative disc disease and spondylotic changes, paravertebral muscle spasm, and atherosclerosis. 

A November 2007 San Juan VAMC treatment record reflected an assessment of low back pain that had been present for several years and confirmed the May 2006 x-ray showing lumbar discogenic disease.  An April 2008 VA lumbar spine MRI showed degenerative lumbar changes, and an August 2008 radiology report reflected an impression of lumbar spondylosis and intervertebral space narrowing at L4-5.

Military Personnel Records (MPRs) show the Veteran was placed on a temporary physical profile for low back pain from November 2008 through February 2009.  However, the Veteran retired from the Army National Guard in December 2008.

In May 2013, VA treatment records included a lumbar spine X-ray report that showed severe disc disease between L4-5 and mild disc disease between L3-4.  

At a February 2015 Board hearing, the Veteran testified that his low back pain had its onset after returning from deployment to Kuwait.  According to the transcript, the Veteran was tasked with loading the ship with heavy boxes of weapons, ammunition, and other equipment by hand as the ship's crane was out of order.  In addition, during his time overseas, he reported moving heavy equipment from one ship to another.  In the months following his return to the United States, the Veteran reported, and the evidence of record showed, onset of chronic low back pain.

At a May 2016 VA examination, the Veteran reported onset of chronic low back pain sometime during July through August 2005 following deployment to Kuwait in 2004, that had progressively worsened since that time.  The examiner diagnosed L4-5 degenerative disc disease and spondylotic changes due to natural aging process, and opined that the May 2013 X-ray results showed natural progression of the disability over the 7 years since the May 2006 imaging.  The examiner opined that the Veteran's low back disability was less likely as not etiologically related to any periods of active service, ACDUTRA, or INACDUTRA.  The rationale provided stated that the Veteran's back pain started after age 45, although the record reflects that the examiner misstated the Veteran's age from 2004-2005 by ten years (over 55 years old).  In sum, the examiner reasoned that, as the Veteran reported no significant trauma, surgery, or obesity, his low back disability was the result of the natural aging process and that testing showed natural progression over time.

The Board finds the May 2016 opinion to be incomplete and not adequate for adjudication purposes.  In this regard, the examiner did not sufficiently address the Veteran's lay reports of onset and continuity of his symptoms.  As the opinion is incomplete, is cannot service as the basis of a denial of entitlement to service connection.  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present low back disability.

Additionally, current treatment records should be identified and obtained period to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present low back disability is etiologically related to his active service, ACDUTRA, or INACDUTRA, to include injury or adverse impact of heavy lifting during deployments overseas and in support of JTF-Katrina.  The examiner should presume that the Veteran is a reliable historian with regard to his report of low back pain during his overseas deployment in 2004 with persistent back pain since that time.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and medical report comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, and allow appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




